Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, Species I, Claims 1-9, 11, 12, 14-16, 18, 21 in the reply filed on 4/23/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is now moot based on preliminary amendments.  This is found somewhat persuasive, Claims 1-9, 11, 12, 14-16, 18, and 21 are examined below. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12, 14-15, 18, 21 are rejected under 35 U.S.C. 102a(1) and 102a(2) as being anticipated by Smith (US 10558247 B2, hereinafter Smith).
1. Smith teaches a data storage system comprising: 
a plurality of solid-state drives (SSDs 104, col 6 lines 32-36) each comprising a drive enclosure (enclosure of 104, fig 2);
a system enclosure (550) housing the plurality of SSDs (fig 5); and 
a thermal bridge (101) positioned in a gap between and in contact (col 8 lines 26-38, col 9 lines 20-40, col 10 lines 27-31) with each of the system enclosure and an SSD of the plurality of SSDs (fig 5).  

system enclosure is cooler than the SSD (col 10 lines 19-23).  

3. Smith teach the data storage system of Claim 1, wherein the thermal bridge (101) is positioned in contact with the SSD at least in part coincident with a hot spot of the drive enclosure of the SSD (col 8 lines 49-53).

4. Smith teach the data storage system of Claim 1, wherein: 
the gap is a first gap having a first distance between the system enclosure and a first SSD of the plurality of SSDs; and  the thermal bridge is flexible (col 9 lines 50-52) in at least one direction such that the thermal bridge is adjustable to alternatively bridge either the first gap or a second gap having a second different distance between the system enclosure and a second SSD of the plurality of SSDs (col 8 lines 36-45, col 9 lines 31-40 indicate portions with gap, without gap, and portions with ribs and fins; since each SSD can have multiple gaps of different sizes then one gap of one SSD can be different than another gap of another SSD even if the SSDs are identical since the first gap could be at a rib while the second gap could be at a fin for example).  

5. Smith teach the data storage system of Claim 1, wherein the thermal bridge is configured with a stiffness such that the thermal bridge generates contact forces applied at the system enclosure and at the SSD (col 9 lines 50-52 and col 10 lines 11-13).  

6. Smith teach the data storage system of Claim 1, wherein: 
the thermal bridge is adjustable in at least one direction such that the thermal bridge is configurable to bridge a first gap between the system enclosure and a first SSD of the plurality of SSDs and is configurable to bridge a second gap between the system enclosure and a second SSD of the plurality of SSDs (col 8 lines 36-45, col 9 lines 31-40 indicate portions with gap, without gap, and portions with ribs and fins; since each SSD can have multiple gaps of different sizes then one gap of one SSD can be different than another gap of another SSD even if the SSDs are identical since the first gap could be at a rib while the second gap could be at a fin for example); 

the thermal bridge has a stiffness such that the thermal bridge generates contact forces applied at the system enclosure and at the first and the second SSDs (col 9 lines 50-52 and col 10 lines 11-13).  

7. Smith teach the data storage system of Claim 1, wherein the thermal bridge is configured to function as a compression spring (col 12 lines 60-65, see also col 9 lines 50-52).  

11. Smith teach the data storage system of Claim 1, further comprising: a thermal interface material (TIM) applied to at least one of the thermal bridge, the system enclosure, and the SSD at an area at which the thermal bridge is in contact with the system enclosure and/or the SSD (col 8 lines 32-36, col 9 lines 27-31).

12. Smith teaches a method of reducing a temperature of a hot spot associated with a solid-state drive (SSD) enclosure (enclosure of 104, fig 2), the method comprising: 
positioning a thermal bridge (101) between and in contact with a SSD enclosure (enclosure of 104, fig 2) and a relatively cooler structure (550) housing the SSD enclosure.

14. Smith teach the method of Claim 12, wherein positioning the thermal bridge comprises compressing the thermal bridge (col 12 lines 60-65, see also col 9 lines 50-52), thereby generating contact forces applied at the SSD enclosure and at the cooler structure (col 9 lines 50-52 and col 10 lines 11-13).  

15. Smith teach the method of Claim 12, wherein positioning the thermal bridge comprises positioning in contact with the SSD enclosure at least in part at a hot spot of the SSD enclosure (col 8 lines 49-53).  



21. Smith teach the method of Claim 12, wherein the thermal bridge is a first thermal bridge (fig 5) between and in contact with a first SSD enclosure and a relatively cooler structure housing the first SSD enclosure (fig 5), the method further comprising: 
positioning a second thermal bridge (fig 5), which is substantially identical to the first thermal bridge, between and in contact with a second SSD enclosure (fig 5) and a relatively cooler structure housing the second SSD (fig 5); 
wherein a first distance between the first SSD enclosure and a contact location of the corresponding cooler structure is different from a second distance between the second SSD enclosure and a contact location of the corresponding cooler structure (col 8 lines 36-45, col 9 lines 31-40 indicate portions with gap, without gap, and portions with ribs and fins; since each SSD can have multiple gaps of different sizes then one gap of one SSD can be different than .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 





Claims 1, 8, 9, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gwin (US 20190104643 A1, hereinafter Gwin) in view of Long (US 20200174533 A1, hereinafter Long)

1. Gwin teaches a data storage system comprising:  a plurality of solid-state drives (106, fig 1a, [0032] recites ‘Example electronic devices 106 include, but are not limited to, solid-state drives (SSDs)’) each comprising a drive enclosure (108, fig 1a, [0032] recites ‘In some implementations, the heatsink 100 may be disposed across the entirety of one or more external surfaces 108 of the electronic device 106’);
a thermal bridge (100, fig 1a) 
However Gwin fails to specifically teach a system enclosure housing the plurality of SSDs; and

Long teaches a system enclosure (302) housing a plurality of SSDs (304, figs 11, 12); and a thermal bridge (202, 210, fig 6) is positioned in a gap between and in contact with each of the system enclosure and an SSD of the plurality of SSDs (figs 11, 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Long into the device of Gwin. The ordinary artisan would have been motivated to modify Gwin in the above manner for the purpose of efficiently cooling a multiple SSD enclosure.


8. Gwin and Long teach the data storage system of Claim 1, wherein the thermal bridge is constructed primarily of copper (Long [0046], Gwin [0024]).  

9. Gwin and Long teach the data storage system of Claim 1, wherein the thermal bridge is constructed of a bent copper sheet (Long [0046], Gwin [0024]) having a thickness in a range of 0.1 millimeter to 1.0 millimeter (Gwin [0036], fig 2A).

12. Gwin teaches a method of reducing a temperature of a hot spot associated with a solid-state drive (SSD) enclosure (enclosure 108 of 106, fig 1a), the method comprising: 
positioning a thermal bridge (100) between and in contact with a SSD enclosure (108, fig 1a) 

However Gwin fails to specifically teach that the thermal bridge is in contact with the SSD enclosure and a relatively cooler structure housing the SSD enclosure

Long teaches a thermal bridge (202, 210, fig 6) is in contact with a SSD enclosure (304, figs 11, 12) and a relatively cooler structure (302, figs 11, 12) housing the SSD enclosure

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Long into the device of Gwin. The ordinary artisan would have been motivated to modify Gwin in the above manner for the purpose of efficiently cooling a multiple SSD enclosure.





Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are made moot by the new rejections as shown above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841   

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841